Citation Nr: 0805930	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 30, 1999 
for the grant of service connection for paroxysmal nocturnal 
hemoglobinuria (PNH) with aplastic anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
an earlier effective date for the grant of service connection 
for paroxysmal nocturnal hemoglobinuria (PNH) with aplastic 
anemia.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
paroxysmal nocturnal hemoglobinuria (PNH) with aplastic 
anemia was received on June 30, 1999.

2.  In a July 1999 rating action, the RO denied the veteran's 
claim for service connection for PNH with aplastic anemia, on 
the merits of the claim.  The veteran was notified of the 
decision in July 1999.  
		
3.  In a rating decision dated in January 2002, the RO denied 
reopening the claim for service connection for PNH with 
aplastic anemia.  The veteran was notified of this decision 
in January 2002 and submitted a timely Notice of 
Disagreement.

4.  In a May 2002 rating decision, the RO granted entitlement 
to service connection for PNH with aplastic anemia and 
assigned an effective date of June 30, 1999. 

5.  Prior to June 30, 1999, there is no claim for service 
connection PNH with aplastic anemia, or any communication 
that could be considered an informal claim for that 
disability.




CONCLUSION OF LAW

An effective date earlier than June 30, 1999, for the grant 
of service connection for paroxysmal nocturnal hemoglobinuria 
with aplastic anemia, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(r) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


Factual Background & Analysis

The veteran appeals the June 30, 1999 effective date assigned 
for his award of VA compensation for paroxysmal nocturnal 
hemoglobinuria (PNH) with aplastic anemia.  He contends that 
the effective date should be November 18, 1997.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C. §7105; 38 C.F.R. §20.201 (2007).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998). 

Here, the record shows that the veteran filed an original 
claim for service connection for migraine headaches, stomach 
cramps/intestinal problems, respiratory problems, and a sleep 
disorder that was received at the RO on November 18, 1997.  
The claim was denied on the merits by the RO in an August 
1998 rating decision.  The veteran was given notice of the 
denial and his appellate rights, but did not file a timely 
appeal of this determination within the one-year appellate 
period following issuance of this notice.  Therefore, the 
denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

In a VA Form 21-4198, dated June 30, 1999, the veteran stated 
that he was exposed to chemical use while stationed in the 
Persian Gulf from January to April 1991, and that he now had 
paroxysmal nocturnal hemoglobinuria (PNH).  The RO accepted 
this written communication as an informal claim for PNH.  The 
RO denied service connection for PNH in a July 1999 rating 
decision.  The veteran submitted a timely Notice of 
Disagreement (NOD) to that rating decision.  A Statement of 
the Case was issued in December 1999.  In a January 2002 
decision, the RO found that the veteran had not filed a 
timely appeal and the July 1999 decision had become final.  
However, in a subsequent decision issued by a Decision Review 
Officer (DRO) in May 2002, it was determined that a written 
statement submitted by the veteran in June 2000 sufficed as a 
timely Substantive Appeal; therefore July 1999 decision was 
not final.  The May 2002 decision granted service connection 
for PNH with aplastic anemia, effective from June 30, 1999.  
The DRO explained that this effective date had been assigned 
because the VA Form 21-4138 (informal claim) was dated June 
30, 1999 and dated-stamped as having been received by the RO 
on July 12, 1999.  Also, the veteran had indicated that he 
had filed his claim while hospitalized and records confirmed 
hospitalization at a VA medical center from June 2, 1999 to 
June 30, 1999.  

Based upon the evidence of record, the Board finds that there 
is no basis upon which to justify granting an effective date 
earlier than June 30, 1999, for the grant of service 
connection for PNH with aplastic anemia.  As noted, the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In the instant appeal, the veteran separated from active duty 
in September 1991.  The veteran's original claim for service 
connection for PNH was not received by the RO until June 30, 
1999, eight years after separation from service.  There is no 
claim for service connection for PNH, or any communication 
that could be considered an informal claim for that disorder, 
prior to June 30, 1999.  

The Board notes that the only claim filed before June 30, 
1999, was received on November 18, 1997, and was for specific 
disabilities (migraine headaches, stomach cramps/intestinal 
problems, respiratory problems, and a sleep disorder).  This 
was not a claim for service connection for PNH.  None of 
these symptoms were indicated by the veteran to be associated 
with PNH.  Moreover, that claim was denied in 1998 and it was 
not appealed.  Therefore, there is no legal basis under 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 for the Board to 
award an earlier effective date for service connection.

The veteran contends that his June 30, 1999 "claim" was 
actually a NOD to the RO's August 1998 rating decision which 
denied the November 18, 1997 claim of service connection for 
migraine headaches, stomach cramps/intestinal problems, 
respiratory problems, and a sleep disorder.  The Board 
acknowledges the veteran's contention, but finds the argument 
that the June 1999 statement was a NOD to be unpersuasive.  

An acceptable NOD must be in the form of a written 
communication from the claimant or his representative and 
must express dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The NOD 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C. §7105; 38 C.F.R. §20.201 (2007).  
The written statement from the veteran, dated June 30, 1999, 
did not express any dissatisfaction or disagreement with the 
August 1998 adjudicative determination by the RO or a desire 
to contest the result.  The veteran did not address the 
earlier decision at all, but rather only expressed a desire 
to file a claim of service connection for a new condition - 
PNH.  In fact, the Board observes that in the June 30, 1999 
statement and also in a December 1999 written statement, the 
veteran specifically indicated that he was not diagnosed with 
PNH until March 1999.  Thus, it is clear that the previous 
claim filed in November 1997 could not have been a claim for 
service connection for PNH, as it was not even diagnosed at 
that time.  For these reasons, the June 30, 1999 statement 
was not a NOD to the 1998 rating decision.  

As an NOD was not filed, the August 1998 decision became 
final.  Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  The veteran has made no such specific claim in the 
instant appeal, and no obvious error is revealed upon the 
Board's current review of the evidence then of record.  Thus, 
there are no provisions in the applicable laws and 
regulations to allow an earlier effective date prior to June 
30, 1999.  



In the present matter, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than June 30, 1999, for the 
grant of service connection for paroxysmal nocturnal 
hemoglobinuria with aplastic anemia is not warranted in this 
case under VA law and regulations governing effective dates 
for awards based on a successful reopening of a claim for 
service connection.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2007).  Therefore, the appeal must 
be denied. 


ORDER

An effective date earlier than June 30, 1999, for the grant 
of service connection for paroxysmal nocturnal hemoglobinuria 
with aplastic anemia, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


